J-A02019-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

WILLIAM AARON BRODSKY                                IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                             Appellee

                        v.

MJC INDUSTRIES, INC.

                             Appellant                     No. 760 EDA 2014


          Appeal from the Judgment Entered on February 20, 2014
              In the Court of Common Pleas of Bucks County
                     Civil Division at No.: 2013-03355


BEFORE: PANELLA, J., LAZARUS, J., and WECHT, J.

MEMORANDUM BY WECHT, J.:                                    FILED MAY 18, 2015

      MJC Industries, Inc. (“MJC”), appeals the trial court’s order granting

partial summary judgment to William Brodsky in his suit seeking damages

and/or   injunctive     relief   under   the   Uniform   Fraudulent   Transfer   Act,

12 Pa.C.S. §§ 5101, et seq. (hereinafter “the FTA” or “the Act”).          Because

we find that the order that MJC seeks to appeal was not a final order as

defined under Pa.R.A.P. 341, we quash the appeal for want of jurisdiction

and remand.     On remand, we also direct the trial court to rule upon the

merits of MJC’s motion to dismiss to the extent that it raises non-waivable

jurisdictional questions.

      The trial court has provided the following factual and procedural

history of this case:

      In 2001, [Brodsky] was approximately twelve (12) years old
      when he met Michael Mesko.     Sometime thereafter, Mesko
J-A02019-15


     became sexually involved with [Brodsky. Brodsky] eventually
     reported these incidents[,] leading to Mesko’s arrest by the
     Allentown Police Department in February 2010. Mesko was
     charged with involuntary deviate sexual intercourse pursuant to
     18 Pa.C.S. § 3123. On October 13, 2010, Mesko [pleaded]
     guilty to this charge and was sentenced to 5-15 years of
     incarceration.

     Prior to his incarceration, Mesko owned and operated a
     landscaping business, Mesko Landscaping, Inc., which used for
     its operations certain real estate owned by Mesko personally.
     On October 12, 2010, the day before Mesko’s guilty plea, he
     signed a deed transferring his fee simple ownership of real
     property located at 3268 Route 212, Springtown, PA[,] 18081
     (hereinafter “the Route 212 property”) to [MJC] in exchange for
     $1.00. In addition, on the same date, Mesko signed a deed
     transferring his ownership of approximately 36 acres of real
     estate located at 1515 Woodcock Road, Kintnersville, PA[,]
     18930 (hereinafter “the Woodcock Road property”) to [MJC] in
     exchange for $1.00. Mesko also transferred stock in Mesko
     Landscaping, Inc. to Glenn Jackson, CEO of [MJC]. Other than
     the assets transferred, Mesko only retained a cabin in the
     Poconos, which he valued between $25,000 and $40,000. This
     cabin was subsequently sold at sheriff’s sale because Mesko was
     unable to pay the real estate taxes thereon. Mesko admitted
     that he did not retain any other valuable assets. The 1515
     Woodcock Road property was unencumbered by any mortgage,
     tax lien or other liability at the time of transfer. Both Mesko and
     Jackson admitted that they believed the value of this property
     was approximately $200,000. Brodsky’s appraiser valued the
     property to be $250,000 in October 2010. The [Route 212
     property] was encumbered by a $200,000 line of credit.
     [Brodsky’s] appraiser valued this property to be $265,000 in
     October 2010.

     On April 1, 2011, [Brodsky] filed a civil suit against Mesko in the
     Lehigh County Court of Common Pleas, . . . which resulted in a
     stipulated judgment against Mesko in the principal amount of
     $500,000.00. . . .

     On May 13, 2013, [Brodsky] filed the instant action in order to
     collect upon said judgment. At the time this suit was brought,
     [Brodsky] had not collected any sum toward[] the $500,000
     judgment.    On June 26, 2013, [MJC] filed an [a]nswer to
     [Brodsky’s complaint].   Thereafter, the parties engaged in

                                    -2-
J-A02019-15


      discovery, and various motions and responses were filed by the
      parties. On December 26, 2013, [Brodsky] filed a [m]otion for
      [s]ummary [j]udgment claiming that the allegations of the
      [c]omplaint were uncontroverted and[,] therefore, no genuine
      issue of material fact existed. On January 28, 2013, [MJC] filed
      [its] response to [Brodsky’s motion for summary judgment] as
      well as a “Motion to Dismiss Complaint with Prejudice for Failure
      to Join Indispensable Party and Lack of Jurisdiction.” The parties
      filed additional supporting memoranda thereafter.

      Upon review of the filings and the allegations therein, [the trial
      court] determined that there was no genuine issue of material
      fact.  On February 7, 2014, [the court] issued an [o]rder
      granting [Brodsky’s motion for summary judgment], which is the
      basis of this appeal. [MJC] filed [its notice of appeal] to the
      Superior Court on March [7], 2014.

Trial Court Opinion, 7/2/2014, at 1-3 (citations omitted).     Thereafter, the

trial court issued an order directing MJC to file a concise statement of the

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b), and MJC

timely complied, raising nine issues that were prolix in their formulation.

The trial court thereafter issued the above-excerpted opinion, which

considered and rejected MJC’s legal arguments.

      We have no authority to consider a case that comes before our court if

we lack jurisdiction over the subject matter. Consequently, when a party, or

this Court independently, identifies a cloud over our jurisdiction, we must

address that question before all others. See In re Miscin, 885 A.2d 558,

561 (Pa. Super. 2005) (“We may examine the issue of appealability sua

sponte because it affects [this] Court’s jurisdiction over the case.”). Brodsky

has identified such a cloud in the instant matter.     See Brief for Brodsky




                                     -3-
J-A02019-15



at 12.      Consequently, our analysis must begin with our jurisdictional

authority.

         In order to do so, we must address aspects of this case’s posture that

were omitted from the trial court’s account.               In Brodsky’s complaint, he

raised five separate theories of relief. In his first three counts, he sought

relief    for   a   fraudulent   transfer   of    assets    pursuant   to   12   Pa.C.S.

§§ 5104(a)(1), (a)(2), and 5105, respectively.                Complaint at 3-5.       In

connection with each of these counts, he requested the following relief:

         (1) [J]udgment in [Brodsky’s] favor and against [MJC], pursuant
         to 12 Pa.C.S. § 5108(b) and (c), in the amount of $500,000,
         plus interest and costs, or, in the alternative, an [o]rder
         pursuant to 12 Pa.C.S. § 5107(b) allowing [Brodsky] to execute
         against the real properties transferred; (2) an [o]rder pursuant
         to 12 Pa.C.S. § 5107 enjoining [MJC] from further disposition of
         the properties and any other assets of the debtor; (3) an [o]rder
         pursuant to 12 Pa.C.S. § 5107 appointing a receiver to take
         charge of the properties; and (4) other relief as the [c]ourt
         deems just and proper, including reasonable counsel fees
         incurred by [Brodsky] in this action.

Id. at 4; see id. at 5 (same); id. at 6 (same).

         In his fourth count, Brodsky asserted a claim for a constructive trust,

wherein he sought the following relief: “[Brodsky] demands the imposition

of a construct[ive] trust enjoining further dissipation or alienation of the

properties by [MJC] and other relief as the [c]ourt deems just and proper.”

Id. at 7.       In his fifth count, Brodsky sought temporary and permanent

injunctive relief:      “[Brodsky] prays for an [o]rder enjoining [MJC] from

transferring, assigning, encumbering, pledging, or otherwise disposing or


                                            -4-
J-A02019-15



dissipating [the Properties] or any other assets formerly belonging to

[Mesko] to anyone except the Bucks County Sheriff, the Lehigh County

Sheriff, [Brodsky], or [Brodsky’s] counsel until further [o]rder of this

[c]ourt.” Id. at 8.

      As noted, supra, on December 26, 2013, Brodsky filed a motion for

partial summary judgment asserting his right to relief as a matter of law

only under counts II and III of his complaint.      On January 28, 2014, MJC

filed a motion to dismiss Brodsky’s complaint with prejudice. Therein, MJC

asserted that the trial court lacked jurisdiction because Brodsky failed to

name as defendants Mesko and/or Jackson, who MJC argued were

indispensable parties.     See Pa.R.C.P. 1032 (“Whenever it appears by

suggestion of the parties or otherwise that . . . there has been a failure to

join an indispensable party, the court shall order . . . that the indispensable

party be joined, but if that is not possible, then it shall dismiss the action.”);

In re Adoption of W.C.K., 748 A.2d 223, 227 (Pa. Super. 2000) (“The

power of a court to review subject matter jurisdiction at any time during a

proceeding is found in [Rule 1032(b)].”).         MJC further contended that

Brodsky’s claims were precluded by the equitable doctrine of laches.          The

adverse parties to each motion, respectively, filed answers in opposition to

those motions.

      On February 7, 2014, the trial court issued the following order:

      AND NOW, this 7th day of February, 2014, upon consideration of
      [Brodsky’s] Motion for Summary Judgment as to Counts II and
      III of [Brodsky’s] Complaint, [MJC’s] response, the legal

                                      -5-
J-A02019-15


       memoranda submitted and arguments of counsel, it is hereby
       ORDERED and DECREED that the said Motion is GRANTED and
       the Prothonotary is directed to enter Judgment pursuant to
       12 Pa.C.S. [§] 5108(b) and (c) again[s]t [MJC,] and in favor of
       [Brodsky], in the principal amount of $315,000.00.

Order, 2/20/2014.1          Notably, the trial court did not issue an order

acknowledging or addressing MJC’s motion to dismiss, although it later

acknowledged and addressed these issues in its Rule 1925(a) opinion.

       On February 24, 2014, MJC filed a motion for reconsideration.

Therein, MJC argued that the trial court erred in awarding a money

judgment, which MJC maintained was not permissible under the Act.           MJC

also contended that the trial court had engaged in impermissible fact-finding

in awarding Brodsky summary judgment.            As well, MJC reasserted its

arguments regarding the failure to join an indispensable party and the

doctrine of laches. The trial court took no action on this motion, and MJC

filed its timely notice of appeal on March 7, 2014.         See Valley Forge

Center Assocs. v. Rib-It/K.P., Inc., 693 A.2d 242, 245 (Pa. Super. 1997)

(citing Pa.R.A.P. 1701) (“[A]lthough a party may petition the court for

reconsideration, the simultaneous filing of a notice of appeal is necessary to

preserve appellate rights in the event that either the trial court fails to grant

the petition experessly within 30 days, or it denies the petition.”).



____________________________________________


1
     Although the order was dated February 7, 2014, it was not docketed or
transmitted pursuant to Pa.R.C.P. 236 until February 20, 2014.



                                           -6-
J-A02019-15



      Before this Court, Brodsky argues that the order entering partial

summary judgment in his favor does not constitute a final, appealable order

under Pa.R.A.P. 341. In its statement of jurisdiction, MJC asserts that “[t]he

trial court[’]s [o]rder granting [s]ummary [j]udgment disposed of all claims

to the action and was therefore a final order” under Pa.R.A.P. 341. Brief for

MJC at 1. Rule 341 provides, in relevant part, as follows:

      (a) General rule. Except as prescribed in subdivisions (d)[]
      and (e) of this rule, an appeal may be taken as of right from any
      final order of an administrative agency or lower court.

      (b)   Definition of final order. A final order is any order that:

         (1)   disposes of all claims and of all parties; or

         (2)   is expressly defined as a final order by statute; or

         (3) is entered as a final order pursuant to subdivision (c)
         of this rule.

      (c) Determination of finality. When more than one claim
      for relief is presented in an action, whether as a claim,
      counterclaim, cross-claim, or third-party claim[,] or when
      multiple parties are involved, the trial court or other
      governmental unit may enter a final order as to one or more but
      fewer than all of the claims and parties only upon an express
      determination that an immediate appeal would facilitate
      resolution of the entire case. Such an order becomes appealable
      when entered. In the absence of such a determination and entry
      of a final order, any order or other form of decision that
      adjudicates fewer than all the claims and parties shall not
      constitute a final order. . . .

Pa.R.A.P. 341.

      Brodsky erroneously contends that MJC has asserted that our

jurisdiction derives from Rule 341(c), and notes that MJC did not request,

and the trial court did not make, an “express determination that an

                                      -7-
J-A02019-15



immediate appeal would facilitate resolution of the entire case,” as required

by Rule 341(c).       Brief for Brodsky at 12.       The absence of such a

determination, Brodsky correctly observes, would preclude our jurisdiction

under Rule 341(c).      See Robert H. McKinney, Jr., Assocs., Inc., v.

Albright, 632 A.2d 937, 939 (Pa. Super. 1993) (declining to find an order

final pursuant to Pa.R.A.P. 341(c) where the trial court did not make “an

express determination that an immediate appeal would facilitate resolution

of the entire case”).        However, Brodsky clearly misapprehends MJC’s

assertion of jurisdiction.

      On any fair reading, MJC contends solely that the order, having

disposed of all claims, was a final order appealable as of right under

subdivisions (a) and (b) of Rule 341.      Indeed, although MJC reproduces

Rule 341(c) along with the other relevant provisions, it does not even refer

to that subdivision in its jurisdictional narrative.   However, because the

finality of the order under Rule 341(a) implicates this Court’s jurisdiction, we

are not limited to the jurisdictional objection(s) set forth by Brodsky, but

may consider any aspect of the issue sua sponte.          See W.C.K., supra.

Hence, in the discussion that follows, we focus upon the question of

Rule 341(b)(1) finality.

      In granting summary judgment just as to counts II and III of

Brodsky’s complaint—which is all that Brodsky sought in his motion—the

court, at least on paper, left three counts unresolved, one under the FTA,

another prayer for relief in the form of the imposition of a constructive trust,

                                     -8-
J-A02019-15



and a third seeking injunctive relief. As well, the trial court never docketed

an order disposing of MJC’s motion to dismiss, which, in addition to laches,

raised a challenge to the trial court’s jurisdiction over the instant matter on

the basis that Brodsky failed to name certain indispensable parties as

defendants in this action.

       Our case law is nearly as clear as the plain language of Rule 341:

“This [C]ourt has held that an appeal will not lie from an order granting

partial summary judgment.”       Malanchuk v. Sivchuk, 106 A.3d 789, 793

(Pa. Super. 2014)     However, as in Malanchuk, the bulk of our cases

upholding this principle involve the entry of partial summary judgment in

favor of defendants, not entries of money judgments against plaintiffs that

may be inferred to respond fully to the plaintiff’s prayers for relief.     This

seems a fair characterization at least of Brodsky’s facially unresolved first

count under the FTA, given that he was granted a substantial award, albeit

not as great as he requested in his complaint, on two other counts under the

Act.

       Nonetheless, “[a] final order is one which ‘serves to put the litigant out

of court either by litigation or disposing of the case entirely.’” Matlock v.

Matlock, 664 A.2d 551, 553 (Pa. Super. 1995) (quoting Foflygen v. R.

Zemel, M.D. (PC), 615 A.2d 1345, 1350 (Pa. Super. 1992)). Even setting

aside count I (FTA) for argument’s sake, Brodsky’s additional claims for a

constructive trust or other injunctive relief remain undecided by the trial

court. Were these counts unambiguously stated in alternative terms in the

                                      -9-
J-A02019-15



complaint, we might be prepared to infer their implicit resolution based upon

the trial court’s entry of a sizable money judgment, as requested by Brodsky

in his counts under the FTA.         However, we do not find such clarity in

Brodsky’s complaint on this point.

      Moreover, we find significant the fact that Brodsky affirmatively

challenges our jurisdiction on this basis.      See Brief for Brodsky at 12.

Although it is possible that he does so merely to be vexatious or out of fear

that this Court might reverse the trial court’s entry of summary judgment

and remand for trial, it nonetheless suggests that Brodsky does not consider

the judgment entered in his favor to have exhausted his avenues for relief or

his desire to travel them.     It would serve little purpose, and would risk

imprudence, for us to impute any specific motive for challenging this Court’s

jurisdiction or to speculate more than idly as to his intentions. But based

upon the record and the arguments before us, we cannot say with absolute

confidence that Brodsky might not further benefit from the pursuit of relief

under at least counts IV and V of his complaint, if not also under count I.

      Aside from the technical considerations that preclude us as a matter of

law from deciding cases over which we do not have jurisdiction, there are

concomitant, if not animating, practical concerns.         Chiefly, demanding

finality as to all claims and all parties before appeal reduces the likelihood of

piecemeal litigation, which is disfavored both out of concern for the

protraction of litigation and the concomitant burden on the courts, and

because “an appellate court is more likely to decide a question accurately

                                      - 10 -
J-A02019-15



after judgment, where it may consider the claim in the context of a complete

adjudication and a fully developed record.” Rae v. Penna. Funeral Dirs.

Ass’n, 977 A.2d 1121, 1129-30 (Pa. 2009).            The trial court’s omission

clearly to address the remaining counts has left us with, at best, a mere

suggestion that, in entering a money judgment on counts II and III under

the FTA, the trial court intended to resolve this matter entirely. However, a

mere suggestion does not suffice to perfect our jurisdiction. Consequently,

we must conclude that MJC appeals an interlocutory order that is subject to

no exception to the requirement of finality, leaving us without jurisdiction to

evaluate the issues raised on the merits at this time.

      This does not end our review, however. We also must differ with the

trial court’s refusal to review on the merits its jurisdiction over the case due

to the alleged omission of an indispensable party. This issue was raised by

MJC in several filings, including MJC’s motion to dismiss and its motion for

reconsideration. The court explained as follows:

      First, [the trial court] provide[s] a brief timeline of the filings at
      issue . . . . On January 28, 2014, [MJC] filed both a Response to
      the Motion for Summary Judgment as well as a “Motion to
      Dismiss Complaint with Prejudice for Failure to Join
      Indispensable Party and Lack of Jurisdiction.” On February 6,
      2014, [Brodsky] properly moved for disposition on his Motion for
      Summary Judgment by filing a praecipe pursuant to Bucks
      County Rule of Civil Procedure 208.3(b). On February 7, 2014,
      [the trial court] issued an order granting [Brodsky’s motion],
      which is the basis of this appeal.

      [The trial court’s] file reflects that [MJC’s] Motion to Dismiss,
      after moving through the usual channels of the [trial court’s]
      administration, was not received until after we issued our
      February 7, 2014 order granting summary judgment. Thus,

                                     - 11 -
J-A02019-15


      [MJC’s] various arguments regarding the alleged failure to join
      indispensable parties and the [trial court’s] alleged lack of
      jurisdiction were not issues before [the trial court]. We further
      note that the case at hand was initiated in May 2013. [MJC] had
      sufficient time and opportunity to raise said arguments prior to
      the Motion for Summary Judgment.

T.C.O. at 15-16.

      The trial court’s basis for essentially deeming MJC’s motion to dismiss

waived is perplexing.      First, the trial court’s characterization of the

procedural history is not supported by the record:       Whatever the “usual

channels of the [trial court’s] administration,” it is the docket itself that

governs timeliness. According to the docket, not only was MJC’s motion to

dismiss filed on January 28, 2014, over a week before the trial court’s order

dated February 7, 2014 allegedly issued, but MJC actually filed the motion

more than two weeks before the trial court’s summary judgment order

was properly docketed and served upon the parties on February 20, 2014,

which is the only date that matters, as per Pa.R.C.P. 236. See supra n.1.

Moreover, the trial court retained power to consider this issue at least until

MJC filed its notice of appeal on March 7, 2014, approximately two weeks

after the summary judgment order was entered and more than a month

after MJC filed its motion to dismiss. The inefficiency of a given trial court’s

administrative machinery cannot be held against the party, as the trial court

seems to have done here.

      More importantly still, as the trial court recognizes, a challenge to the

failure to join an indispensable party implicates the trial court’s subject


                                     - 12 -
J-A02019-15



matter jurisdiction. T.C.O. at 16 (acknowledging MJC’s “various arguments

regarding . . . [the trial court’s] alleged lack of jurisdiction”). As such, it can

be raised at any time by the parties or the trial court or this Court, sua

sponte.      W.C.K., 748 A.2d 223, 227 (Pa. Super. 2000) (“The power of a

court to review subject matter jurisdiction at any time during a proceeding is

found in [Rule 1032(b)]”); see In re Patterson’s Estate, 19 A.2d 165, 166

(Pa. 1941) (“The want of jurisdiction over the subject-matter may be

questioned at any time.         It may be questioned either in the trial court,

before or after judgment, or for the first time in an appellate court, and it

is   fatal   at   any   stage   of   the    proceedings,   even   when   collaterally

involved . . . .” (emphasis added)); Fitzpatrick v. Shay, 461 A.2d 243,

246-247 (Pa. Super. 1983) (finding that an indispensable party argument

was not waived when it was raised in a motion for summary judgment rather

than in the pleadings). What it cannot be is ignored.

       Pennsylvania Rule of Procedure 1032 provides, in relevant part, as

follows:

       (a) A party waives all defenses and objections which are not
       presented either by preliminary objections, answer or reply,
       except . . . the defense of failure to join an indispensable
       party . . . and any other nonwaivable defense or objection.

       (b) Whenever it appears by suggestion of the parties or
       otherwise that the court lacks jurisdiction of the subject
       matter or that there has been a failure to join an
       indispensable party, the court shall order that the . . .
       indispensable party be joined, but if that is not possible, then
       it shall dismiss the action.



                                           - 13 -
J-A02019-15



Pa.R.C.P. 1032 (emphasis added).

      “[A]n indispensable party is one whose rights are so directly connected

with and affected by litigation that he must be a party of record to protect

such rights . . . .” Mechanicsburg Area Sch. Dist. v. Kline, 431 A.2d 953,

957 (Pa. 1981) (quoting Columbia Gas Transmission Corp. v. Diamond

Fuel Co., 346 A.2d 788, 789 (Pa. 1975)).

      The determination of an indispensable party question involves at
      least these considerations:

      1.    Do absent parties have a right or interest related to the
      claim?

      2.      If so, what is the nature of that right or interest?

      3.      Is that right or interest essential to the merits of the issue?

      4.    Can justice be afforded without violating the due process
      rights of absent parties?

Id. at 956.     “All [these] considerations . . . are themselves conclusions of

law to be made by the court after due consideration.                 Bare factual

allegations of a party are not dispositive of the issues underlying the

indispensable party question.”       Id. at 958 n.8.      Because it presents a

question of law, if we faced an adequate record containing sufficient

undisputed facts to enable us to make the legal determination, we would do

so. However, our review of the record satisfies us that it does not so suffice.

      MJC asserts that both Jackson and Mesko are indispensable parties.

Regarding Jackson, MJC argues that, as the sole proprietor of MJC, he stands

to lose everything in the event of an adverse verdict enabling Brodsky to



                                       - 14 -
J-A02019-15



execute upon the properties that Mesko transferred to MJC on the eve of his

guilty plea.   With regard to Mesko, MJC appears to argue that Mesko’s

interest lies variously in the fact that, as the transferor, he is essential to

resolving claims that hinge upon Mesko’s intentions in transferring those

properties or perhaps based upon his half interest in Mesko Landscaping, a

partnership that appears from the record to be owned in equal shares by

Mesko and Jackson.

      It would be unusual, to say the least, that Jackson would be an

indispensable party solely based upon his sole ownership of MJC.        On its

face, this would run counter to one of the purposes of the corporate form:

To create a separate legal entity conferring upon its owner(s) the substantial

benefit of protection from personal liability.      See Kellytown Co. v.

Williams, 426 A.2d 663, 668 (Pa. Super. 1981) (“Even when a corporation

is owned by one person . . ., the corporate form shields the individual

member[] of the corporation from personal liability . . . .); but see

Newcrete Prods. V. City of Wilkes-Barre, 37 A.3d 7, 12 (“Where a

corporation operates as a mere façade for the operations of a dominant

shareholder, the dominating shareholder may be held liable for the

corporation’s inequitable conduct perpetrated through the use of the

corporate form’s protections.”). Moreover, one need ponder only a moment

to recognize that, were we to treat owners of corporate parties to litigation

as indispensable to any litigation affecting the corporation, we would wreak

havoc on the roles of shareholders in corporations subject to suit. However,

                                    - 15 -
J-A02019-15



we cannot say with certainty that factual matters not of record would reveal

complications to this general truth such that Jackson or Mesko would emerge

as indispensable parties to this litigation. This is especially true inasmuch as

the parties’ personal and professional connections clearly colored the series

of transactions underlying this dispute.        Moreover, the parties squarely

contest the question of consideration for the challenged transfers, which is a

critical consideration in any dispute under the FTA, including asserting that

Jackson’s allegedly uncompensated work with and for Mesko for over a year

before the transfers, itself, constituted consideration well in excess of the

documented $1.00 sale price of the two parcels at issue.         Thus, the trial

court’s failure to address on the record the merits of MJC’s jurisdictional

challenge is problematic, in that it fails to resolve an open jurisdictional

challenge that Pennsylvania law makes clear must be resolved on its merits

no matter when it is raised. Rather than attempt to resolve this issue on our

own and risk usurping the trial court’s role as the fact-finder, we direct the

trial court to evaluate this issue in the first instance.

      For the foregoing reasons, i.e., the trial court’s failure expressly to

resolve each of Brodsky’s claims, we find that we lack jurisdiction to review

MJC’s arguments on appeal at this time.           Accordingly, we quash MJC’s

appeal and remand. On remand, we direct the trial court to consider MJC’s

motion to dismiss and more generally whether Mesko, Jackson, Mesko

Landscaping, or any other entity or person has a legally recognized due

process interest in participating in the instant litigation.   If the trial court

                                       - 16 -
J-A02019-15



finds that any indispensable party is absent from the litigation, it must

effectuate one of the two remedies prescribed by Rule 1032(b) (i.e., joinder

of the indispensable party or dismissal of the action).

       Appeal quashed.2

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/2015




____________________________________________


2
      Our quashal of this appeal precludes our consideration of any
remaining issues, including MJC’s argument that Brodsky’s claim should be
barred by the doctrine of laches. Our disposition is without prejudice to
MJC’s right to renew this concern in any future appeal arising from this
matter.



                                          - 17 -